Case 1:18-cv-03155-KPF Document 61-5 Filed 05/26/20 Page 1 of 5




           EXHIBIT E
        Case 1:18-cv-03155-KPF Document 61-5 Filed 05/26/20 Page 2 of 5



                                  FINKELSTEIN & KRINSK LLP
                                          ATTORNEYS AT LAW


                                        501 WEST BROADWAY
                                             SUITE 1260
TELEPHONE (619) 238-1333             SAN DIEGO, CALIFORNIA 92101               FACSIMILE (619) 238-5425
WEBSITE: WWW.CLASSACTIONLAW.COM                                            EMAIL: FK@CLASSACTIONLAW.COM




        The following is a concise summary of the resume of the law firm of Finkelstein &
Krinsk LLP. The firm’s experience centers on the prosecution of violations of the federal and
state securities and antitrust laws, the laws of corporate governance, including shareholder
derivative actions, and business and consumer fraud cases.

                                           THE FIRM

         Since its inception, the firm has specialized in investigating and prosecuting large-scale
securities violations on behalf of private and institutional investors, as well as derivative claims
arising from directors’ failure to comply with their statutory duties. The credentials of the firm
include being appointed lead counsel and to executive committee positions on behalf of plaintiff
classes in multiple successful securities fraud, shareholder derivative, and consumer class action
cases, including, for example: In Re Chiron Shareholders Derivative Litigation, a shareholder
derivative action alleging various breaches of fiduciary duties; In Re Chiron Shareholders Deal
Litigation, a shareholder class action involving a $4.5 billion merger transaction; In Re Great
American Bank Securities Litigation, a class action alleging violations of the Federal Securities
Acts; In Re Safeskin Sec. Litig. (same); In Re Revlon Sec. Litig. (same); Risk v. Caribiner
International; Hurst v. Monarch Equities Corporation, a class action alleging violations of the
Commodities & Exchange Act; Weld v. Chiron Corp.; Chiment v. M/A-COM, Inc., a class action
alleging violations of ERISA; In Re State Farm Mutual Automobile Insurance Company, a
California resident consumer class action alleging unfair business practices; In Re Manufacturers
Life Insurance Premium Litigation, a nationwide consumer class action alleging insurance fraud;
Levine v. The Guardian Life Insurance Company of America, a California resident disability
policyholder class action; In Re Massachusetts Mutual Life Ins. Co. Vanishing Premium Sales
Litig., a nationwide policyholder class arising out of “vanishing premium” life insurance policy
sales practices; Campbell v. AirTouch Cellular, nationwide consumer class action against
Verizon Wireless for violations of unfair trade practices (lead counsel in a nationwide consumer
class of over 43 million consumers); In Re DSL Service Cases, a J.C.C.P. California resident
class action involving claims of false advertising and consumer fraud (lead counsel in
coordinated action); Burton v. MTL Ins. Co., a nationwide policyholder class action involving
violations of Illinois consumer fraud laws; Kushner v. AT&T Corp., a California resident
consumer class action (lead counsel); Maugeri v. The Credit Store, a nationwide consumer class
action involving deceptive debt collection practices; and Smith v. Wells Fargo, a California
resident consumer class action involving false advertisement claims (lead counsel); Phebus v.
Wells Fargo Bank (lead counsel in coordinated action); Feferman v. Hewlett Packard (lead
counsel); Berensen v. Toyota Motor Corp. (lead counsel); Maugeri v. The Credit Store, (lead
counsel); Sanai v. BMW of North America, LLC; Hahn v. Massage Envy Franchising LLC (lead
counsel); Krinsk v. Monster Beverage Corporation, at el. (lead counsel), Clay et al. v. Cytosport,
Inc. (Class Counsel) and Terrando et al. v. Accredited Debt Relief et al. (Class Counsel).

       The firm has prosecuted hundreds of securities and consumer class action cases,
recovering hundreds of millions of dollars in losses suffered by victims of various frauds, torts,
contractual breaches, and other forms of anti-competitive conduct.
        Case 1:18-cv-03155-KPF Document 61-5 Filed 05/26/20 Page 3 of 5



                                 FINKELSTEIN & KRINSK LLP
                                           ATTORNEYS AT LAW




                                    MANAGING PARTNER

JEFFREY R. KRINSK

       Jeffrey R. Krinsk graduated in 1974 from Boston University Law School in Boston,
Massachusetts, and was admitted to active practice in the State of New York on November 17,
1975. As an associate at the New York law firm of Norton & Christenson, he contributed to
numerous cases involving intricate violations of federal law and, thereafter, participated in
assorted complex litigation against large corporations and particularly the United States
Government and/or the Corps of Engineers.

         This extensive litigation experience resulted in Mr. Krinsk relocating to California after
being asked to join Hang Ten International, Inc. as Staff Counsel and, shortly thereafter, became
General Counsel and Chief Legal Officer. Mr. Krinsk was subsequently promoted to Chief
Operating Officer and General Counsel for the corporation, overseeing and managing in excess
of thirty-five law firms in over sixty countries while fulfilling corporate litigation and
transactional needs. In 1983, Mr. Krinsk relocated to Los Angeles, California, after joining
Guess?, Inc. as its President, assuming a broad array of related legal and operational
responsibilities as its licensing head. Thereafter, Mr. Krinsk was elected Chairman and CEO of
publicly-traded Fabulous Inns of America, conducting complex derivative and securities
litigation on behalf of its shareholders. This substantial business experience has provided an
invaluable perspective in the prosecution of class actions against corporate defendants. Mr.
Krinsk has effectively prosecuted and managed a host of class actions for Finkelstein & Krinsk
over the last twenty-five years.

                                          ATTORNEYS

DAVID J. HARRIS, JR.

         David J. Harris, Jr. joined Finkelstein & Krinsk LLP in 2015 and specializes in securities
and consumer class actions. Prior to joining the Firm, Mr. Harris specialized in class action
litigation at another leading plaintiffs’ firm, primarily representing investors in federal securities
fraud cases. Mr. Harris was a member of litigation teams that recovered over $100 million on
behalf of aggrieved investors in mortgage-backed securities class actions. He was also part of a
trial team that recovered $65 million from a healthcare services company on the eve of trial, in
an action alleging securities fraud under the Securities Exchange Act of 1934. In addition, Mr.
Harris was instrumental in recovering over $10 million for investors in an oil company that
allegedly overstated its oil production prospects in its initial public offering.



FINKELSTEIN & KRINSK, LLP                                                                      PAGE 2
        Case 1:18-cv-03155-KPF Document 61-5 Filed 05/26/20 Page 4 of 5



                                 FINKELSTEIN & KRINSK LLP
                                          ATTORNEYS AT LAW




       Mr. Harris was also a member of the appellate team that won a landmark case before the
United States Supreme Court in Omnicare, Inc. v. Laborers Dist. Council Construction Industry
Pension Fund, 135 S.Ct. 1318 (2015), which shaped securities issuers’ disclosure obligations
under the Securities Act of 1933. He also served as lead appellate counsel before the California
Supreme Court in Heckart v. A-1 Self-Storage, Inc., 4 Cal.5th 749 (2018), which refined the
meaning of “insurance” under the California Insurance Code.

        Mr. Harris has successfully represented student loan borrowers, credit card borrowers and
other aggrieved consumers challenging various forms of unlawful conduct. Such experience
primarily includes breaches of contract, economic torts, statutory fraud, and consumer protection
cases in federal courts nationwide.

       Mr. Harris graduated from the Boston University School of Law in 2012. While in law
school, he served as an editor of the Review of Banking & Financial Law, and as a student-
attorney in Boston University’s Criminal Practice Clinic. Mr. Harris was selected as a Legal
Writing Fellow in 2010. Prior to law school, he worked as an operations analyst and project
manager for a leading e-discovery services provider. Mr. Harris graduated magna cum laude
from Rensselaer Polytechnic Institute in 2006, with a Bachelor of Science degree in
Mathematics, and a concentration in Operations Research.

         Mr. Harris is admitted to practice in the State of California and in the United States
District Courts for the Northern, Southern, Central, and Eastern Districts of California, and the
United States District Courts for the Western District of Wisconsin, and the Central District of
Illinois.

        JOHN J. NELSON

        John J. Nelson joined Finkelstein & Krinsk LLP as an associate attorney in 2019 and
currently focuses on auto defect litigation and consumer focused remedies under California’s
Consumer Legal Remedies Act. Mr. Nelson also works on Fair Credit Reporting Act cases, data
breach and privacy protection matters, wage, hour, and discrimination cases, and other consumer
focused matters. Prior to joining the firm, Mr. Nelson worked on behalf of consumers to resolve
a variety of cases including labor code violations, real-estate fraud, construction defect, breach of
contract, and international business disputes. Mr. Nelson has litigated against major insurance
companies, international auto manufacturers, multinational distributors, and nation-wide
financial institutions. Mr. Nelson has also served as foreign companies’ and individuals’ U.S.
counsel for a variety of business and legal matters.

       Mr. Nelson graduated from the University of San Diego School of Law in 2017. While a
student, Mr. Nelson was a member of the University of San Diego’s Ninth Circuit Appellate

FINKELSTEIN & KRINSK, LLP                                                                      PAGE 3
        Case 1:18-cv-03155-KPF Document 61-5 Filed 05/26/20 Page 5 of 5



                                FINKELSTEIN & KRINSK LLP
                                         ATTORNEYS AT LAW




Clinic where he worked as part of a team to draft initial and reply appellate briefs and was
selected to present oral arguments before a panel of Ninth Circuit Justices. Mr. Nelson was also
a member of the Vis International Commercial Arbitration Moot Competition team and was
awarded an honorable mention for the oralist award at the 2017 competition in Vienna, Austria.
Mr. Nelson also served as a law clerk for the U.S. Attorney’s Office, Major Frauds Division, in
the Southern District of California where he worked as a member of a trial team prosecuting a
complex, multi-defendant mortgage fraud case.

        Mr. Nelson is admitted to practice in the State of California and in the United States
District Courts for the Central and Southern Districts of California.


                                               ***


        For more information regarding the firm and a list of cases successfully prosecuted by the
firm, please contact:


                               FINKELSTEIN & KRINSK LLP
                                        Carol L. Grace
                                      Firm Administrator
                                 550 West C Street, Suite 1760
                                  San Diego, California 92101
                             Tel: 619/238-1333 Fax: 619/238-5425




FINKELSTEIN & KRINSK, LLP                                                                   PAGE 4
